Citation Nr: 0721437	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  02-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for VA benefits purposes.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel








INTRODUCTION

The appellant had recognized active service from May 1944 to 
June 1946.  This matter is before the Board of Veterans' 
Appeals (Board) from a January 2002 decision, by the 
Department of Veterans Affairs (VA), Manila regional office 
(RO).  A transcript of a March 2003 DRO hearing is associated 
with the claims file.  This case was before the Board in 
December 2003 when it was remanded for additional 
development.  Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) 
and 38 C.F.R. § 20.900(c) (2006), the Board has advanced the 
case on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The appellant seeks to establish that he was a POW of the 
Japanese Government.  In a November 1945 Affidavit for 
Philippine Army Personnel he indicated he was captured on 
April 9, 1942, and released on August 1, 1942.  In a May 1946 
affidavit, he stated he was a POW from April 10, 1942, to 
July 31, 1942.

In November 1990, the U.S. Army Reserve Personnel Center 
certified that the appellant's recognized active service was 
from May 1944 through June 1946; no period of incarceration 
as a POW was certified.

In September 1992, the appellant submitted a form requesting 
correction of his service record to reflect that he was a 
POW.  He provided information that he was a POW from April 
10, 1942, through July 1942.  This information was forwarded 
to the U.S. Army Reserve Personnel Center for verification.  
In June 1994, it was certified that the information provided 
was considered, and resulted in no change in the prior 
certification.

A subsequently received document from the United States Army 
Forces Western Pacific Recovered Personnel Division, dated in 
October 1947, reflects that the veteran was a POW from April 
10, 1942 to August 1, 1942.  This document appears to be 
authentic and was not of record at the time of the June 1994 
request for service verification.  The appellant also 
submitted newspaper clippings dated in July 1942 in support 
of the allegation that he was among the POWs released in July 
- August 1942.

The December 2003 Remand directed the RO, in pertinent part, 
to arrange for official certification of the appellant's 
military service, to include of any period he was held as a 
POW of the Japanese.  The U.S. Army Reserve Personnel Center 
was to reconcile its prior certifications with the additional 
information provided by the appellant, including the document 
issued by the United States Army Forces Western Pacific 
Recovered Personnel Division in October 1947 (commenting on 
its authenticity and including an explanation as to why the 
information provided therein is reliable or not). 

Review of the claims file does not show that this development 
was accomplished.  In August 2005, the National Personnel 
Records Center (NPRC) certified that the appellant was not 
listed in their records system as a POW.  However, the NPRC 
did not comment on the authenticity or reliability of the 
document issued by the United States Army Forces Western 
Pacific Recovered Personnel Division; nor is there any 
indication that the NPRC even reviewed that document or the 
newspaper clippings submitted by the appellant.  Under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should arrange for official 
certification of the appellant's military 
service, to include of any period he was 
held as a POW of the Japanese.  The U.S. 
Army Reserve Personnel Center should 
reconcile its prior certifications with 
the additional information provided by 
the appellant, including the document 
issued by the United States Army Forces 
Western Pacific Recovered Personnel 
Division in October 1947 (commenting on 
its authenticity and including an 
explanation as to why the information 
provided therein is reliable or not).

2.  Then the RO should review the matter 
on appeal.  If it remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


